DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 12/28/21 is acknowledged.
Claims 17-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/28/21.
Claim Objections
Claims 1-16 objected to because of the following informalities:  These claims refer to “a stack” and “another stack” as well as “conductive structures” and “other conductive structures”.  Although these claims make sense, they would be clearer if they use “first” and “second” instead of “other”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US PGPub 2017/0062337).
Claim 1:  Park teaches (Fig. 5,6) a microelectronic device, comprising: a stack (110a,b,c) structure comprising alternating conductive structures (104a,b,c/204) and insulative structures (106a,b,c/206) arranged in tiers, each of the tiers individually comprising a conductive structure and an insulative structure; strings of memory cells (214) vertically extending through the stack structure [0048], the strings of memory cells comprising a channel material vertically extending through the stack structure; and another stack structure (110d,e) vertically overlying the stack structure and comprising other tiers of alternating levels of other conductive structures (104d,e) and other insulative structures (106d,e), the other conductive structures exhibiting a conductivity greater than a conductivity of the conductive structures of the stack structure [0022].  Conductive structures (17, 46, 28) are semi-conductive materials while other conductive structures (48) are metal and therefore more conductive.  Vertical channel memory cells are well known in the art and it would be assumed that the memory cell (214) contained a channel material.
Claim 2:  Park teaches [0022] the other conductive structures of the another stack structure exhibit a larger grain size than a grain size of the conductive structures of the stack structure.  

Claim 12:  Park teaches (Fig. 5,6) a memory device, comprising: a stack structure comprising tiers of alternating conductive structures (104a-c) and insulative structures (106a-c); another stack structure vertically overlying the stack structure and comprising other conductive structures (104d-e) and other insulative structures (106d-e) arranged in other tiers, each of the other tiers comprising one of the other conductive structures and one of the other insulative structures, the other conductive structures exhibiting a larger grain size than the conductive structures [0022]; pillars extending through the stack structure and the another stack structure, each pillar comprising: a channel material extending through the stack structure and the another stack structure; and a string of memory cells comprising the channel material and at least one dielectric material within the stack structure; and select gate slots (208) extending through the another stack structure.  Vertical channel memory cells are well known in the art and it would be assumed that the memory cell (214) contained a channel material.
Claim 13:  Park teaches the other conductive structures exhibit a greater conductivity than the conductive structures tungsten [0022].  
Claim 14:  Park teaches the conductive structures and the other conductive structures comprise tungsten [00214. (Original) The microelectronic device of claim 1, wherein the other conductive structures comprise less fluorine than the conductive structures.

Claims 1, 5-7, 9 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Howder et al. (US PGPub 2020/0235112).
Claim 1:  Howder teaches (Fig. 21) a microelectronic device, comprising: a stack structure comprising alternating conductive structures (17, 46,28) and insulative structures (31,23) arranged in tiers, each of the tiers individually comprising a conductive structure and an insulative structure; strings of memory cells vertically extending through the stack structure [0016], the strings of memory cells comprising a channel material (36) vertically extending through the stack structure; and another stack structure(18) vertically overlying the stack structure and comprising other tiers of alternating levels of other conductive structures (48) and other insulative structures (24), the other conductive structures exhibiting a conductivity greater than a conductivity of the conductive structures of the stack structure [0027].  Conductive structures (17, 46, 28) are semi-conductive materials while other conductive structures (48) are metal and therefore more conductive.
Claim 5:  Howder teaches [0037] the another stack structure comprises pillars vertically overlying the strings of memory cells, each pillar comprising another channel material in electrical communication with the channel material of the strings of memory cells.  
Claim 6:  Howder teaches [0027] a conductive barrier material between the another channel material and the other conductive structures.  
Claim 7:  Howder teaches the other conductive structures comprise tungsten; and the conductive barrier material comprises titanium nitride [0027].  

Claim 24:  Howder teaches (Fig. 21) [0037] an electronic system, comprising: an input device; an output device; a processor device operably coupled to the input device and the output device [0038]; and a memory device operably coupled to the processor device and comprising at least one microelectronic device, the at least one microelectronic device comprising: strings of memory cells [0016] extending through a first stack structure comprising alternating levels of insulative structures (31,23) and conductive structures (17, 46,28); a second stack structure (18) vertically overlying the first stack structure and comprising alternating levels of other insulative structures (24) and other conductive structures (48) , the other conductive structures exhibiting a greater conductivity than the conductive structures of the first stack structure; and a channel material (36) extending through the second stack structure and in electrical communication with a channel material (36) of the strings of memory cells.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Howder et al. (US PGPub 2020/0235112), as applied to claim 1 above, and further in view of Komori et al. (US PGPub 2017/0236779).

Claim 2:  Komori teaches [0083] the other conductive structures of the another stack structure exhibit a larger grain size than a grain size of the conductive structures of the stack structure.   
Claims 8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Howder et al. (US PGPub 2020/0235112), as applied to claim 1 above, and further in view of Nakamura et al. (US PGPub 2020/0020715).
Regarding claim 8, as described above, Howder substantially reads on the invention as claimed, except Howder does not teach the conductive structures comprise word lines and the other conductive structures comprises select gate structures of the strings of memory cells.  Nakamura teaches the conductive structures comprise word lines and the other conductive structures comprises select gate structures of the strings of memory cells [0053, 0120] for operation of a NAND memory device [0040,0052].  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the device taught by Howder to have had the 
Claim 10:  Nakamura teaches (Fig. 12A) a replacement gate slot (79) extending through the stack structure and a slot (72) extending through the another stack structure, the slot extending through the another stack structure having a lateral dimension less than a lateral dimension of the replacement gate slot.  
Claim 11:  Nakamura teaches (Fig. 8) the lateral dimension of the replacement gate slot is greater proximate the conductive structures than proximate the insulative structures.  
Claim 3:  Nakamura teaches a number of the tiers of the stack structure (bottom 7) is greater than a number of the other tiers of the another stack structure (top 2 46). 1
Allowable Subject Matter
Claims 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record does not teach a conductive liner material between the conductive structures and the insulative structures, wherein the other conductive structures directly contact the other insulative structures as required in claim 15 or a replacement gate slot extending through the stack structure, one of the select gate slots vertically overlying the replacement gate slot and having a smaller lateral dimension than the replacement gate slot as required in claim 16.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266. The examiner can normally be reached M-F 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH K SALERNO/           Primary Examiner, Art Unit 2814